DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to application 16531913 filed 8/5/2019.  Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jwalant Dholakia on 3/12/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A system for providing mobile electric power, the system comprising: 

a second transport separate from the first transport, such that the first and second transports are independently movable, the second transport [[[and]] having a second side positionable adjacent to the first side of the first transport, the second transport comprising: 
an air side port disposed on the second side and configured to communicate with the inlet plenum, 
an exhaust side port disposed on the second side and configured to communicate with the exhaust collector, 
an exhaust stack disposed on the second transport and having an exhaust passage, the exhaust stack being movable between a first position and a second position, the exhaust stack in the first position being lowered on the second transport, the exhaust stack in the second position being raised on the second transport and pointing the exhaust passage vertically, and 
first hydraulics disposed with the exhaust stack and configured to move the exhaust stack at least [[one]] from the first position to the second position,
wherein at least a part of the exhaust stack is configured to be positioned above the exhaust side port when in the second position. 
2.  The system of claim 1, wherein the exhaust stack, when positioned in , is configured to place the exhaust passage in fluid communication 
3.  The system of claim 1, further comprising a hinge connecting the exhaust stack to the exhaust side portand permitting rotation between the first and second positions, the exhaust stack in the first position being horizontal on the second transport
4.  - - Canceled - - 
5. (Original) The system of claim 1, wherein the second transport further comprises one or more expansion joints configured to: 
connect the first and second transports in an operational mode without being supported by a mechanical apparatus external to the first and second transports; and 
disconnect the first and second transports to allow the first and second transports to move independently relative to each other in a transportation mode. 
6. (Original) The system of claim 5, further comprising second hydraulics disposed with the one or more expansion joints and configured to move the one or more expansion joints. 
7. (PROPOSED AMENDED) The system of claim 1, further comprising at least one connection being configured to interconnect at least one of the inlet plenum and the exhaust collector with at least one of the air side port and the exhaust side port, respectively, between the first and second sides of the first and second transports. 
8. (Original) The system of claim 7, further comprising second hydraulics disposed with the at least one connection, wherein the at least one connection is movable from the at least one of the inlet plenum and the exhaust collector on the first transport to the second transport using the second hydraulics to connect to the at least one of the air side port and the exhaust side port. 
9. (Original) The system of claim 1, wherein the second transport further comprises a hydraulic walking system operable to position the second transport at a predetermined distance relative to the first transport. 
10. (PROPOSED AMENDED) The system of claim 1, wherein the first and second transports are such that the first side is adjacent to the when the first and second transports are positioned parallel to each other along a length of the first transport. 
11. (PROPOSED AMENDED) A power generation transport for converting at least one type of hydrocarbon fuel to electricity and being usable adjacent to an intake filter and an exhaust stack, the intake filter and the exhaust stack being separate from the transport, the transport comprising: 
a base frame having a side; 
a gas turbine mounted on the base frame and having an intake and an exhaust; 
a generator mounted on the base frame and connected to the gas turbine; 
an inlet plenum disposed on the base frame in communication with the intake and having an intake side port on the side of the base frame; 
an intake connection being connected to and extendable from the inlet plenum and configured to place in fluid communication with the 
an exhaust collector disposed on the base frame in communication with the exhaust and having an exhaust side port on the side of the base frame; and 
an exhaust connection being connected to and extendable from the exhaust collector and configured to place in fluid communication with the 
12. (Currently Amended) The power generation transport of claim 11, further comprising: 
first hydraulics disposed with the intake connection and configured to extend the intake connection; and 
second hydraulics disposed with the exhaust connection and configured to extend the exhaust connection. 
13. (Original) The power generation transport of claim 11, further comprising a transport frame disposed 
14. (PROPOSED AMENDED) A transport for handling flow and being usable with a separate gas turbine generator that converts at least one type of hydrocarbon fuel to electricity, the gas turbine generator having an intake and an exhaust, the transport comprising: 
a base frame having a side; 
an air side port disposed on the side and configured to communicate with the intake of the separate gas turbine generator; 
an exhaust side port disposed on the side and configured to communicate with the exhaust of the separate gas turbine generator; 
an exhaust stack disposed on the base frame and having an exhaust passage, the exhaust stack being movable between a first position and a second position, the exhaust stack in the first position being lowered on the transport, the exhaust stack in the second position being raised on the transport and pointing the exhaust passage vertically; and 
first hydraulics disposed with the exhaust stack and configured to move the exhaust stack at least from the first position to the second position,
wherein at least a part of the exhaust stack is configured to be positioned above the exhaust side port when in the second position. 
15. (PROPOSED AMENDED) The transport of claim 14, wherein the exhaust stack, when positioned in , is configured to place the exhaust passage in fluid communication 
16. (PROPOSED AMENDED) The transport of claim 14, further comprising a hinge connecting the exhaust stack to the exhaust side portand permitting rotation between the first and second positions, the exhaust stack in the first position being horizontal on the transport

connect at least one of the air side port and the exhaust side port with at least one of the intake and the exhaust, respectively, of the separate gas turbine generator in an operational mode without being supported by a mechanical apparatus external to the transport; and 
disconnect the at least one of the air side port and the exhaust side port [[with]] from the at least one of the intake and the exhaust of the separate gas turbine generator to allow the transport to move independently relative to the separate gas turbine generator in a transportation mode. 
18. (Original) The transport of claim 17, further comprising second hydraulics disposed with the one or more expansion joints and configured to move the one or more expansion joints. 
19. (Original) The transport of claim 18, further comprising a hydraulic walking system operable to position the transport at a predetermined distance relative to the separate gas turbine generator. 
20. (PROPOSED AMENDED) A transport for handling flow and being usable with a separate gas turbine generator that converts at least one type of hydrocarbon fuel to electricity, the gas turbine generator having an intake and an exhaust, the transport comprising: 
a base frame having a side; 
an air side port disposed on the side and configured to communicate with the intake of the separate gas turbine generator; 
an exhaust side port disposed on the side and configured to communicate with the exhaust of the separate gas turbine generator; 
an exhaust stack disposed on the base frame and having an exhaust passage, the exhaust stack being movable between a first position and a second position, the exhaust stack in the first position being lowered on the transport, the exhaust stack in the second position being raised on the transport and pointing the exhaust passage vertically; and 
,
wherein at least a part of the exhaust stack is configured to be positioned above the exhaust side port when in the second position.

Reasons for Allowance
Claims 1-3 & 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations in the claim, wherein at least a part of the exhaust stack is configured to be positioned above the exhaust side port when in the second position.
Regarding Independent Claim 11, the prior art fails to teach, in combination with the other limitations of the claim, an intake connection being connected to and extendable from the inlet plenum and configured to place the intake side port in fluid communication with the intake filter and an exhaust connection being connected to and extendable from the exhaust collector and configured to place the exhaust side port in fluid communication with the exhaust stack.
Regarding Independent Claims 14 & 20, the prior art fails to teach, in combination with the other limitations of the respective claims, wherein at least a part of the exhaust stack is configured to be positioned above the exhaust side port when in the second position.
For claims 1, 14, & 20, the closest prior art is Baten 20030057704 and Mitchell 3791682.  Baten teaches a gas turbine transport (Fig. 2, trailer 100 with gas turbine 125) and additional trailers with an air port, exhaust port, and exhaust stack (Figs. 4-5, trailers 300, 400, with combustion air port at inlet to 314 and exhaust port at inlet to 420).  Baten further teaches a rotatable exhaust stack (450) and that elements on a particular trailer may be included on another of the trailers; para. [0019]).  Baten fails to teach the specific combination of the air side port and the exhaust side port on the second trailer in combination with a part of the exhaust stack being positioned above the exhaust side port in the second position.  Mitchell teaches a rotatable stack (Fig. 9, stack 46) which sits atop a gas turbine exhaust collector (see Fig. 9) when positioned vertically.  If the portion of Mitchell’s apparatus containing the exhaust stack and the exhaust 
For claim 11, the closest prior art is Baten and Alger 20040104577.  Baten teaches a transport with a gas turbine (trailer 100 with gas turbine 125) and Alger also teaches a transport with a gas turbine (Fig. 1, power source 16 may be gas turbine; para. [0016]).  Baten teaches connecting trailers together to form a power generation system (para. [0004]).  Alger also teaches connecting trailers together to form a power generation system (Fig. 5, via ducts 86).  The trailers in Baten in Alger, however, are not connected by an intake connection being connected to and extendable from the inlet plenum and configured to place the intake side port in fluid communication with the intake filter and an exhaust connection being connected to and extendable from the exhaust collector and configured to place the exhaust side port in fluid communication with the exhaust stack.  Instead, Baten’s trailers are configured to be connected together via male and female docking stations (e.g. 330/460) and flange flex connections, which are not disclosed as extending from the respective trailers nor would they need to be since the trailers themselves attach via the docking stations such that they are in intimate contact.  Alger’s ducts 86 are not disclosed as “extendable” or as part of a transport per se.  Alger’s ducts 86 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741